DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, Sub-Species AI, and Species B1 in the reply filed on 10/19/2021 is acknowledged.

Specification
The use of the term “Bayer Aspirin”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. To this, the Examiner notes that both the term “Bayer Aspirin” has been accompanied by the generic terminology “salicylic acid” and proper symbol TM.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6-8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the step ".  There is insufficient antecedent basis for this limitation in the claim since claims 1 and 2 do not recite any previously explicit ‘step’ language. Claims 6-7 and 11-13 are similarly rejected for “the step” language.
Claim 3 requires a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation ‘a metal layer’ or ‘an oxide layer’, and the claim also recites ‘in particular a layer of Mg or Al’ or ‘in particular a layer of MgO or SiO2’ which is the narrower statement of the range/limitation of the respective ‘a metal layer’ or ‘an oxide layer’. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 requires “the method of claim 6 when depending on claim 4 or claim 5”, rendering claim 7 indefinite as to which dependent claim that claim 7 is intended to 
Claim 10 requires ‘the decorative layer is selected from the group of: silicon dioxide (SiO2), silicon dioxide (SiO2) decorative layer, or a silicon dioxide (SiO2) decorative layer’. It is unclear as to which distinctions (if any) are intended to be encompassed by these three instances of ‘silicon dioxide. Similar issue is present in claim 10 for ‘the decorative layer is selected from the group of: gold (Au) or a gold (Au) decorative layer’.
Claim 12 requires a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the soaking liquid is water, an acid, or a base”, and the claim also recites “preferably selected from the group of: water, a citric acid solution, a nitric acid (HNO3) solution, a sodium hydroxide (NaOH) solution, or a Bayer AspirinTM (or salicylic acid) solution” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 requires a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 essentially repeats limitations from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al (JP No. 05156425).
With respect to claims 1 and 6, Imai discloses a method of making an ornamental member (i.e. article) such as a watch, watch case, eyeglass part, or lighter case (abstract; Machine Translation para 0001), the method depicted in figs. 1(a)-(d) comprising providing an unformed element (i.e. character) of a body [1] that is covered with a removable layer [2] (figs. 1(a)-(b)), setting the element [3] into the body [1] via laser processing (fig. 1(b)), coating the element [3] and body [1] with a decorative layer [4] (fig. 1(c)), and removing portions of both the removable and decorative layers [2],[4] from the element [3] (fig. 1(d)) (Machine Translation para 0003 and 0013-0015), wherein the removable and decorative layers [2],[4] are applied by a PVD method such as vacuum vapor deposition, sputtering, ion plating, or a CVD method (Machine Translation para 0013).
With respect to claim 3, Imai further discloses the removable layer (i.e. colored film) [2] comprises a layer of a metal, an oxide layer, or a carbide (i.e. carbon) layer (Machine Translation para 0013).
With respect to claim 9, Imai further discloses a thickness of the removable layer [2] is 1.0 m (Machine Translation para 0014).
With respect to claim 10, Imai further discloses the decorative layer [4] is white gold, Au, Ag, or TiN (abstract; Machine Translation para 0013-0014).
With respect to claim 11 and 12, Imai further discloses the removing portions of both the removable and decorative layers [2],[4] from the element [3] in figs. 1(c)-(d) comprises immersing (i.e. soaking) in an aqueous sodium carbonate solution (i.e. soaking liquid of a base) (Machine Translation para 0015).
With respect to claim 13, Imai further discloses that after the removing the removing portions of both the removable and decorative layers [2],[4] from the element [3], rubbing of the body [1] is done (Machine Translation para 0015), which is interpreted as a degree of cleaning.
With respect to claims 14 and 15, Imai further discloses the article is a watch (i.e. jewellery piece) (abstract; Machine Translation para 0001and 0020), thus the element [3] is a jewellery element of the jewellery piece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP No. 05156425) as applied to claim 1 above, and further in view of Lebreton (US Patent No. 9,820,538).
With respect to claim 2, the reference is cited as discussed for claim 1. However Imai is limited in that the body [1] of the watch having an element-receiving region and a projection is not suggested.
Lebreton teaches a method for producing a watch comprising an aperture (i.e. element-receiving region) [200] and claws (i.e. projections) [300] that are closable over the element-receiving region [200] (abstract; figs. 2-3; col. 5, lines 21-40 and 62-67), wherein figs. 2-3 depict a step of setting an element [10] into a mount (i.e. body) [20] by placing into the element-receiving region [200] and closing the projections [300] over the element [10] (col. 5, lines 21-67). Lebreton cites the advantage of the element-receiving region [200] and projection [300] as enhancing the body [20].
It would have been obvious to one of ordinary skill in the art to incorporate the element-receiving region and projection in the watch as taught by Lebreton for the watch of Imai to gain the advantage of enhancing the body of the watch.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP No. 05156425) as applied to claim 1 above, and further in view of Hoffman (US Patent No. 4,737,252).
With respect to claims 4 and 5, the reference is cited as discussed for claim 1. However Imai is limited in that while the removable layer comprises a layer of Ti, Ti-oxide, Ta, Ta-oxide, Nb, or Nb-oxide for abrasion resistance (Machine Translation para 0012-0013), the removable layer comprising at least two layers is not suggested.
Hoffman teaches a method of making a metal article (i.e. ornamental member) such as a watch case (abstract), similar to Imai. Hoffman further teaches in fig. 8 applying one or more protective layers of SiO2, TiO2 (Ti-oxide), MgO, Ta2O5 (Ta-oxide), 2O5 (Nb-oxide) followed by a decorative layer of gold film (abstract; col. 3, lines 40-45). Hoffman cites the advantages of applying one or more protective layers as providing a natural look of gold and with excellent abrasion-resistant properties in addition to providing a desired gold finish even if top films ‘wear away’ (col. 12, lines 28-63).
It would have been obvious to one of ordinary skill in the art to incorporate one or more layers taught by Hoffman for the removable layer of Imai to gain the advantages of providing a natural look of gold and with excellent abrasion-resistant properties in addition to providing a desired gold finish even if top films ‘wear away’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794